Citation Nr: 0312047	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
in Buffalo, New York, in which the RO granted service 
connection and assigned an initial 10 percent evaluation for 
bilateral defective hearing, from September 27, 1990.  In 
October 1997, the veteran expressed disagreement with the 
assigned evaluation.  (Hence, the Board has characterized 
this issue in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).).  The RO issued a Statement of the 
Case in November 1998, and, in December 1998, the veteran 
filed a VA Form 9, Appeal to the Board of Veterans' Appeals, 
perfecting an appeal as to this issue.

Also in the May 1997 rating decision, the Board granted 
service connection for benign paroxysmal positional vertigo, 
and assigned a 10 percent evaluation, effective September 27, 
1990.  The veteran perfected an appeal as to the assigned 
evaluation as well as with the effective dates for the grant 
of service connection for bilateral hearing loss and for 
benign paroxysmal positional vertigo.    

In June 2000, the Board remanded the matters on appeal to the 
RO to enable the veteran to testify at a Board hearing at the 
RO.  In August 2000, the veteran changed his hearing request 
to one before an RO hearing officer.  Such hearing was held 
in November 2000, and a transcript of that hearing is of 
record.   

In April 2002, the Board denied all of the issues on appeal 
except the claim for a higher initial rating for bilateral 
hearing loss; the denied matters are no longer in appellate 
status.  Also in April 2002, the Board remanded the claim for 
a higher initial rating for hearing loss to the RO for 
further development.  The RO continued the denial of that 
claim, and returned the matter to the Board.

In December 2002, the Board determined that further 
evidentiary development was warranted with respect to the 
claim for service connection for lumbar spine DJD, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002).  The Board notified the appellant and his 
representative of the additional development in March 2003.


REMAND

The RO last reviewed the issue on appeal in June 2001, at 
which time a Supplemental Statement of the Case (SSOC) was 
issued.  As noted above, in December 2002, the Board 
determined that further evidentiary development was 
warranted, and undertook such development pursuant to 
38 C.F.R. § 19.9.  Pursuant to that development, additional 
evidence has been added to the claims file, including a 
private audiogram report dated in March 2002, a VA audiogram 
report dated in April 2003, and a VA audiological evaluation 
report dated in April 2003.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1995)), the matters on appeal must be 
returned to the RO for consideration of the claims in light 
of all additional evidence added to the record since the June 
2001 SSOC.  

Additionally, the Board points out that, in its April 2002 
decision on other issues previously on appeal, the Board 
addressed the enhanced notice and duty to assist provisions 
required by sections 3 and 4 of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5102, 5103, and 5103A (West 
2002), and implemented by 38 C.F.R. § 3.159 (2002).  However, 
the record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the initial rating claim 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Hence, prior to further development and 
readjudication of the claim, the RO should ensure that the 
notification provisions of the VCAA are met.

Accordingly, this matter is hereby REMANDED to RO for the 
following action:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the increased rating claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  
Also, to ensure that the duty to notify 
the veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding pertinent medical treatment 
records, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
any outstanding evidence of treatment for 
hearing loss, and ensure that all 
pertinent records of VA or private 
treatment have been procured for review.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim entitlement 
to an initial rating in excess of 10 
percent for bilateral hearing loss in 
light of all pertinent evidence (to 
particularly include all evidence added 
to the record since the June 2001 SSOC) 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate SSOC (to include full reasons 
and bases for the RO's determinations) 
and afford them the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




